Kiley, J. (dissenting) :
It must be that some evidence in this record was overlooked. The employer’s report of injury contains the following: “Did accident happen on the premises? Yes. Away from the plant of employer? No. Full name of injured employee: Max Lederson. * * * Occupation when injured? Operator. Was injured employee doing his regular work? Just started. How long was injured person in your employment? Just started. Piece or time worker? Week. Working hours per day? Nine.” The injured employee in his claim for compensation says he was a time *615worker with wages at fifty dollars per week. In his evidence upon a hearing he explained that nothing was said about wages because he had a union card and the schedule of wages for an operator was fixed by the union and that the employers, one of whom was there when he started to work, knew that he would have to pay and claimant receive the schedule rate. This was not denied. Mr! W. F. Quigley, who represented the appellant carrier upon the hearing, under date of April 7, 1920, wrote the Industrial Commission as follows: “ There is no dispute as to the rate of compensation. The question we raise is one of law.” A hearing was had on February 25, 1920, and an award was made in favor of the claimant. The appellant carrier asked for a further hearing for the purpose of examining one of the firm as to the contract of hiring, which was granted. That came on June 11, 1920; the member of the firm whose testimony was desired was ill; the attorney for the carrier was permitted to state, for the record, what he would testify to if he was present and sworn as a witness. It was as follows: That claimant was unknown to the employer who met him at the factory, that a conversation ensued, and that the member of the firm said to him, “ I would like to see whether or not you know how to operate a machine before I can hire you. Just come into the factory and show me. If you are satisfactory we will then agree upon a price if I decide to take you on.” Claimant denied that the employer said anything of the kind to him, saying he knew the union scale and what he would have to pay for his work and what his work was; that he pointed out the machine to him upon which he was to work and which he was to operate; that the foreman brought a bundle of cloth or cut goods to him upon which he was to work; that he proceeded to get his machine ready and was so doing when the accident occurred. If the claimant’s story was true, he had started in upon his employment and he would be entitled to compensation; if it was not true, then he would not be entitled to compensation. This presented a question of fact which the Commission was called upon to resolve. Having resolved it in favor of the claimant, can we disturb the finding? (Workmen’s Compensation Law, § 20, as amd. by Laws of 1919, chap. 629.) “ The decision of the Commission shah be final as to all questions of fact, and, except as pro*616vided in section twenty-three, as to all questions of law.” Section 23 (as amd. by Laws of 1917, chap. 705) permits an appeal on questions of law. Brassard v. Delaware & Hudson Co. (186 App. Div. 647) presents a different state of facts from that here involved, and is not controlling. I favor affirmance.
Award reversed and claim dismissed.